EXHIBIT 10(v)

AMENDMENT AGREEMENT

 

This AMENDMENT AGREEMENT (this “Agreement”) is made as of February 14, 2008 by
and among HNI, LLC (“HNI”), COMCAM, INC., a Delaware corporation (“ComCam”) and
COMCAM INTERNATIONAL INC., a Delaware corporation (“ComCam International”).

W I T N E S S E T H:

 

WHEREAS, HNI and ComCam are parties to a certain Asset Purchase Agreement dated
as of February 14, 2007 (as amended and in effect, the “Purchase Agreement”)
pursuant to which HNI sold and assigned to ComCam certain intellectual property
assets (the “Assets”); and

 

WHEREAS, pursuant to the Purchase Agreement, ComCam issued to HNI a certain
Secured Debenture with a maturity date of February 14, 2008 in the amount of
$125,000 (as amended and in effect, the “Debenture”), and the obligations of
ComCam under the Debenture are secured pursuant to a security interest granted
to HNI by ComCam against the Assets pursuant to a certain Security Agreement
between HNI and ComCam dated as of February 14, 2007 (as amended and in effect,
the “Security Agreement”); and

 

WHEREAS, pursuant to a certain Joinder, Amendment and Consent Agreement dated as
of September 28, 2007, (a) HNI consented to ComCam’s assignment of the Assets to
ComCam International, (b) ComCam International joined and became primarily
obligated under the Debenture and Security Agreement, (c) ComCam guaranteed the
obligations of ComCam International under the Debenture and Security Agreement
pursuant to a certain Guaranty dated as of September 28, 2007 (the “Guaranty”)
and (d) ComCam and ComCam International issued to HNI a certain Allonge to
Secured Debenture dated September 27, 2008 (the “First Allonge”); and

 

WHEREAS, the Debenture has a maturity date of February 14, 2008 (the “Original
Maturity Date”) on which date all outstanding principal (and accrued and unpaid
interest thereon) shall, at the option of HNI, either be (a) paid to HNI or (b)
converted in accordance with Section 1.02 of the Debenture; and

 

WHEREAS, HNI, ComCam and ComCam International desire to amend the Debenture to
extend the maturity date thereof on the terms and conditions set forth herein;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

•

Amendment.

 

•          The Maturity Date under and as defined by the Debenture shall mean
February 14, 2009. In connection with such extension, the default interest rate
of 12% shall not be deemed to have been effected

 

--------------------------------------------------------------------------------

 

-2-

 

 

for failure of ComCam International or ComCam to repay to HNI all outstanding
principal and accrued and unpaid interest on the Original Maturity Date, but,
rather, interest shall be deemed to have accrued, and shall continue to accrue
pursuant to terms of the Debenture (as amended by this Agreement).

•          The Optional Conversion provisions set forth in Section 1.02 of the
Debenture are hereby amended to provide that: (a) HNI shall have the right (at
its discretion) to convert the principal amount of the Debenture, and the
accrued interest thereon, into (i) shares of Common Stock of either ComCam or
ComCam International or (ii) such shares of any capital stock of ComCam or
ComCam International into which ACC Investors, LLC has converted its
indebtedness with such capital stock issued to HNI to be on a pari-passu basis
with ACC Investors, LLC (the “ACC Pari-Passu Stock”); and (b) “Conversion
Shares” as defined by the Debenture shall mean (i) the shares of Common Stock of
ComCam International or ComCam (as applicable) or (ii) the shares of ACC
Pari-Passu Stock, into which (in either case) the Debenture is so converted.

 

•          In connection with the foregoing amendments, ComCam and ComCam
International shall issue to HNI a certain Second Allonge to Secured Debenture,
in the form attached hereto as Exhibit A (the “Second Allonge”).

 

•          The Guaranty and the Security Agreement are hereby amended to reflect
the foregoing amendments and the Second Allonge.

 

•          Additional Documents. ComCam and ComCam International shall execute
and deliver or cause to be executed and delivered at any time and from time to
time such further instruments and documents and do or cause to be done such
further acts as may be reasonably necessary or proper in the opinion of HNI to
carry out more effectively the provisions and purposes of this Agreement.

 

•          Incorporation by Reference. The parties do hereby incorporate herein
the terms, conditions and provisions of the Purchase Agreement, the Debenture,
the Guaranty and the Security Agreement by this reference.

 

•          Effect of Agreement. The parties hereby acknowledge and agree that
the Purchase Agreement, and the Debenture, the Guaranty and the Security
Agreement (except as each is amended pursuant to this Agreement), remain in full
force and effect and have not been modified or amended in any respect, it being
the intention of the parties that this Agreement and the Debenture, and this
Agreement and the Security Agreement, and this Agreement and the Guaranty, be
read, construed and interpreted as one and the same instrument.

 

--------------------------------------------------------------------------------

 

-3-

 

 

•          Headings. The article, section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

•          Severability. The invalidity or unenforceability of any provision of
this Agreement, the Debenture, the Guaranty and/or the Security Agreement shall
in no way affect the validity or enforceability of any other provision of this
Agreement, the Debenture, the Guaranty and/or the Security Agreement.

 

 

•          Amendments and Waivers. No amendment, modification or change may be
made to this Agreement, the Debenture and/or the Security Agreement, except
pursuant to a written instrument signed by each of the parties hereto.
Compliance with any covenant or provision of this Agreement, the Debenture
and/or the Security Agreement may be waived if the party benefiting from such
covenant or provision shall specifically consent or agree thereto in a written
instrument. Any waiver may be given subject to satisfaction of conditions stated
therein, and any waiver shall be effective only in the specific instance and for
the specific purpose for which given.

 

•          No Waiver; Cumulative Remedies. No failure or delay on the part of
any party in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder. The rights and remedies specified
in this Agreement, the Debenture, the Guaranty and/or the Security Agreement
shall not be exclusive of any other right or remedy and shall be cumulative and
in addition to every other right or remedy now or hereafter existing at law or
in equity or by statute or otherwise that may be available to any party.

 

•          Successors and Assigns. This Agreement, the Debenture and the
Security Agreement shall be binding upon and inure to the benefit of each of the
parties hereto and their respective successors and permitted assigns.

 

•          Governing Law; Jurisdiction. The internal Laws of the State of
Connecticut shall govern the interpretation, construction and enforcement of
this Agreement, notwithstanding any state’s choice of law rules to the contrary.
Each party hereby irrevocably agrees that any legal action or proceeding arising
out of or relating to this Agreement or any agreements or transactions
contemplated hereby may be brought in the courts of the State of Connecticut or
of the United States of America located in the State of Connecticut and hereby
expressly submits to the personal jurisdiction and venue of such courts for the
purposes thereof and expressly waives any claim of

 

--------------------------------------------------------------------------------

 

-4-

 

 

improper venue and any claim that such courts are an inconvenient forum.

 

•          Waiver of Jury Trial. EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS AGREEMENT, THE DEBENTURE, THE ALLONGE, THE GUARANTY
AND/OR THE SECURITY AGREEMENT, OR UNDER ANY AMENDMENT, CONSENT, WAIVER,
INSTRUMENT, DOCUMENT, OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH ANY OF THEM OR ARISING FROM ANY RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT, THE DEBENTURE, THE ALLONGE, THE
GUARANTY AND/OR THE SECURITY AGREEMENT. EACH PARTY AGREES THAT ANY SUCH ACTION
OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

•          Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement (notwithstanding that all of the parties are not signatories to the
original or the same counterpart, or that signature pages from different
counterparts are combined), and it shall not be necessary when making proof of
this Agreement or any counterpart thereof to account for any other counterpart,
and the signature of any party to any counterpart shall be deemed to be a
signature to and may be appended to any other counterpart. For purposes of this
Agreement, a document (or signature page thereto) signed and transmitted by
facsimile machine or other electronic means is to be treated as an original
document. The signature of any party on any such document, for purposes hereof,
is to be considered as an original signature, and the document transmitted is to
be considered to have the same binding effect as an original signature on an
original document. At the request of any party, any facsimile or other
electronic signature is to be re-executed in original form by the parties which
executed the facsimile or other electronic signature. No party may raise the use
of a facsimile machine or other electronic means, or the fact that any signature
was transmitted through the use of a facsimile machine or other electronic
means, as a defense to the enforcement of this Agreement.

 

 

 

[INTENTIONALLY LEFT BLANK - SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------

 

[Signature Page to Amendment Agreement]

 

            IN WITNESS WHEREOF, the parties have executed this Agreement as of
the date written above.

 

 

COMCAM, INC.

 

By: /s/ Don Gilbreath

 

Its Chief Executive Officer

 

COMCAM internationl INC.

 

By: /s/ Don Gilbreath

 

Its Chief Executive Officer

 

HNI, LLC

By: Next Generation Ventures, LLC

Its Member

 

By: /s/ David Pepin

David Pepin

Its Manager

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Second Allonge to Secured Debenture

 

THIS SECOND ALLONGE TO SECURED DEBENTURE (THIS “ALLONGE”) DATED AS OF SEPTEMBER
28, 2007 IS TO BE ATTACHED PERMANENTLY TO THE SECURED DEBENTURE ISSUED BY
COMCAM, INC. TO THE ORDER OF HNI, LLC IN THE ORIGINAL PRINCIPAL AMOUNT OF
$125,000.00 WITH AN ORIGINAL MATURITY DATE OF FEBURARY 14, 2008 (THE
“DEBENTURE”) AS AMENDED BY THAT CERTAIN ALLONGE TO SECURED DEBENTURE DATED
SEPTEMBER 28, 2007 (THE “FIRST ALLONGE”).

 

All capitalized terms used but not otherwise defined in this Allonge shall have
the meanings ascribed to such terms in the Debenture. Except as set forth in
this Allonge, the Debenture remains in full force and effect and has not been
modified or amended in any respect. This Allonge and the Debenture shall be
read, construed and interpreted as one and the same instrument.

 

 

The Debenture is hereby amended as follows:

 

(a)    The Maturity Date under and as defined by the Debenture shall mean
February 14, 2009.

 

(b)    The Optional Conversion provisions set forth in Section 1.02 of the
Debenture are hereby amended to provide that: (a) the Holder shall have the
right (at its discretion) to convert the principal amount of the Debenture, and
the accrued interest thereon, into (i) shares of Common Stock of either ComCam,
Inc.(“ComCam”) or ComCam International, Inc. (“ComCam International”) or (ii)
such shares of any capital stock of ComCam or ComCam International into which
ACC Investors, LLC has converted its indebtedness with such capital stock issued
to the Holder to be on a pari-passu basis with ACC Investors, LLC (the “ACC
Pari-Passu Stock”); and (b) “Conversion Shares” as defined by the Debenture
shall mean (i) the shares of Common Stock of ComCam International or ComCam (as
applicable) or (ii) the shares of ACC Pari-Passu Stock, into which (in either
case) the Debenture is so converted.

 

To the extent necessary to assure the liability of ComCam and ComCam
International to the Holder, the signature of ComCam or ComCam International
appearing below shall be construed as both an endorsement and a reissue of the
Debenture (including the First Allonge).

 

 

 

 

--------------------------------------------------------------------------------

 

-2-

 

 

 

COMCAM, INC.

 

By: /s/ Don Gilbreath

 

Its Chief Executive Officer

COMCAM internationAl INC.

 

By: /s/ Don Gilbreath

 

Its Chief Executive Officer

 

 

 